Citation Nr: 0204458	
Decision Date: 05/13/02    Archive Date: 05/17/02	

DOCKET NO.  00-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed bilateral 
defective hearing.

(The issues of entitlement to an evaluation in excess of 30 
percent for the service-connected postoperative residuals of 
a right total knee replacement and an evaluation in excess of 
10 percent for the service-connected traumatic arthritis of 
the left knee associated with right total knee replacement 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to June 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 decision by a Decision Review 
Officer granting service connection (and a 30 percent 
evaluation) for right total knee replacement, as well as 
service connection (and a 10 percent evaluation) for 
traumatic arthritis of the left knee.  

In correspondence of April 2001, the veteran withdrew from 
consideration the issue of service connection for bursitis of 
the right shoulder.  Accordingly, that issue, which was 
formerly on appeal, is no longer before the Board.

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 30 percent for 
the service-connected postoperative residuals of a right 
total knee replacement and an evaluation in excess of 10 
percent for the service-connected traumatic arthritis of the 
left knee associated with right total knee replacement 
pursuant to authority granted by 67 Fed. Reg. 3,009 3,104 
(Jan. 23, 2002)(to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 3,105 (Jan. 23, 2002)(to be codified at 38 C.F.R. 
§ 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  



FINDING OF FACT

The veteran is not shown to currently suffer from a hearing 
disability in either ear for the purpose of payment of VA 
compensation.



CONCLUSION OF LAW

The claim of service connection for bilateral defective 
hearing must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the veteran's service medical records 
shows that they are negative for history, complaints, or 
abnormal findings indicative of the presence of defective 
hearing.  At the time of the veteran's service separation 
examination in April 1957, hearing for the whispered voice 
was 15/15 in each ear, and no pertinent diagnosis was noted.  

At the time of a private audiometric examination in December 
2000, the veteran gave a history of military noise exposure, 
as well as a family history of hearing loss.  According to 
the veteran, his wife complained of his decreased hearing.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
15
25
20
25
30
65
80
LEFT
15
15
15
20
25
35
70
75

His speech discrimination ability as evaluated by monitored 
live voice NU-6 test stimuli was 100 percent in the veteran's 
right ear, and 96 percent in the left ear.  

The pertinent diagnosis was that of hearing within normal 
limits in the range from 250 to 3000 Hertz, with a mild to 
severe high frequency hearing loss in the range from 4000 to 
8000 Hertz.  His word recognition ability was described as 
excellent, bilaterally.

In March 2001, a VA audiometric examination was accomplished.  
At the time of examination, the veteran's claims folder was 
available and reviewed.  When questioned, the veteran 
complained of a constant bilateral high-pitched ringing 
tinnitus.  

Additionally noted was a positive history of military noise 
exposure, with acoustic trauma for a period of two years 
while in the Army artillery.  According to the veteran, he 
experienced "general instances when he suffered from a 
temporary blocked feeling in his ears and temporary ringing 
following exposure to gunfire."  According to the examiner, 
the most likely etiology of the veteran's tinnitus was 
military noise exposure and acoustic trauma in service.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
30
LEFT
15
10
20
25
35

Speech recognition scores utilizing the Maryland CNC word 
lists were 100 percent in the veteran's right ear, and 94 
percent in the left ear.  The pertinent diagnosis was that of 
hearing within normal limits for both ears.



Analysis


Service Connection for Defective Hearing

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of defective hearing.  

While on private audiometric examination in December 2000, 
and once again on VA audiometric examination in March 2001, 
there were present pure tone thresholds indicative of the 
presence of impaired hearing [see Hensley v. Brown, 5 Vet. 
App. 155 (1993)], at no time during service, or at any time 
subsequent thereto, were findings demonstrated that would be 
considered a "disability" within the meaning of the 
aforementioned regulation governing the award of compensation 
benefits.  

In point of fact, the recent VA examination, on review by the 
Board, did not report findings which would equate with a 
disability for VA compensation purposes as defined by the 
provisions of 38 C.F.R. § 3.385 (2001).  

Accordingly, absent findings of current disability, the claim 
of service connection for bilateral defective hearing must be 
denied by operation of law.  

The Board has given due consideration to the provisions of 
the recently passed Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and its 
accompanying regulations, as they redefine the obligations of 
the VA with respect to the duty to assist, and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

However, in the matter at hand, it is clear that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claims.  This is to say that the 
VA has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  He 
has also been afforded sufficient opportunity to submit 
evidence to support his claims.  

Under such circumstances involving each of these issues, no 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by the 
aforementioned legislation.  



ORDER

Service connection for bilateral defective hearing is denied.  



		
	Stephen L. Wilkins
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

